           Case 1:20-cv-03208-JMF Document 56 Filed 01/04/21 Page 1 of 3




                                                                      DIRECT DIAL     212.763.0884
                                                                      DIRECT EMAIL rkaplan@kaplanhecker.com


                                                                                    January 4, 2021

VIA ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                           Re:      In re Columbia University Tuition Refund Action,
                                    Lead Case No. 1:20-cv-03208 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        On behalf of Defendant The Trustees of Columbia University in the City of New York
(“Columbia”), we write in response to the Notice of Supplemental Authority (the “Sixth Notice”)
that Plaintiffs submitted on December 29, 2020. See ECF 55. 1

       As with Plaintiffs’ five prior Notices of Supplemental Authority, Plaintiffs’ Sixth Notice
does not provide any basis to conclude that Plaintiffs here have plausibly pleaded their claims
under New York law for at least four reasons.

        First, Doe v. Bradley, No. 20 Civ. 1264, 2020 WL 7634159 (C.D. Ill. Dec. 22, 2020), was
decided under Illinois law. Like the cases cited in Plaintiffs’ prior submissions decided under the
laws of Florida, California, Indiana, Colorado, Ohio, or Michigan, it is irrelevant for purposes of
this case, since the parties agree that New York law applies and there is no question that the
common law in those states with respect to claims against educational institutions is different from
that in New York.

        Second, while Ford v. Rensselaer Polytechnic Institute, No. 20 Civ. 470, 2020 WL
7389155 (N.D.N.Y. Dec. 16, 2020), and Bergeron v. Rochester Institute of Technology, No. 20
Civ. 6283, 2020 WL 7486682 (W.D.N.Y. Dec. 18, 2020), were decided under New York law, they
do not acknowledge—much less apply—the rigorous standard that New York law requires in order
to protect a university’s discretion to manage its own academic and administrative affairs. See
Olsson v. Bd. of Higher Ed., 49 N.Y.2d 408, 413 (1980). Specifically, as Columbia explains in its
motion to dismiss, New York courts have long been careful to limit universities’ contractual

1
    Plaintiffs incorrectly identify their submission as their Fifth Notice of Supplemental Authority, when it is actually
    their sixth. See ECF 48-51, 53, 55.
           Case 1:20-cv-03208-JMF Document 56 Filed 01/04/21 Page 2 of 3


                                                                                                                      2

liability by requiring plaintiffs to plead both (1) a clear and specific promise for particular services,
see, e.g., Gally v. Columbia Univ., 22 F. Supp. 2d 199, 207 (S.D.N.Y. 1998), and (2) that a
university acted arbitrarily or in bad faith, Pell v. Trs. of Columbia Univ. in City of N.Y., No. 97
Civ. 0193, 1998 WL 19989, at *20 (S.D.N.Y. Jan. 21, 1998) (Sotomayor, J.). See ECF 36 at 6-8,
13-15. And as Columbia demonstrated in its moving brief, Plaintiffs have not satisfied either of
those core pleading requirements here.

        Instead of applying the correct standard, Bergeron simply restates the “promises” alleged
in the complaint in that case, 2020 WL 7486682, at *8, without analyzing whether such statements
constituted specific, enforceable promises to provide specified services. In Bergeron, without any
support in the case law, the court concludes that the defendant made judicially enforceable
promises of extraordinary breadth, “extend[ing] beyond coursework to the entirety of the
educational experience.” 2020 WL 7486682, at *8 (emphasis added). Ford is similarly expansive,
concluding that the “release[ of] a publication expounding the virtues of [the defendant’s] in-
person programming” somehow “fits the bill of a specific promise . . . at least for the purposes of
a Rule 12(c) motion.” 2020 WL 7389155, at *4-5. While Ford acknowledges that the publication
at issue “may lay out some objectives [that RPI] only hopes to achieve,” Ford nevertheless
concludes that such aspirational statements became legally enforceable promises merely because
the defendant had “implemented” at least some of them. Id. at *4 (emphasis added). 2 As a result,
the legal analysis in Bergeron and Ford is not consistent with the settled requirements of New
York law. 3

        Third, significant arguments that Columbia made in its motion to dismiss in this case were
not raised at all by the defendants in Ford and Bergeron. For example, Columbia has argued that
Plaintiffs fail to allege breach because they do not (and cannot) plead that Columbia acted
arbitrarily or in bad faith when it made the decision to move classes online due to the COVID-19
pandemic. See, e.g., ECF 36 at 13-17. But that important requirement for pleading breach against
an educational institution in New York was not raised in either Ford or Bergeron. As a result,
neither court considered whether those plaintiffs had adequately alleged that the universities acted
arbitrarily or in bad faith in transitioning to online instruction in response to the health and safety
risks posed by COVID-19. See Ford, 2020 WL 7389155, at *6-7 (applying a “faultless breach”
standard); Bergeron, 2020 WL 7486682, at *8. Similarly, because the defendants in Ford and



2
    At the same time, Ford rejects an “esoteric” claim, like the claims brought by Plaintiffs here, based on similar
    course of conduct evidence, noting that “breach of contract actions between a student and a school” cannot be
    based “on the nature of . . . dealings with the school,” but rather are “circumscribed to enforcing specific promises”
    “grounded in a text.” See id. at *3-4.
3
    With respect to the alleged facts, Ford involves distinguishable allegations regarding Rensselaer’s “CLASS”
    program: a “residential commons program” that “extends learning across the spectrum of student residential life”
    and required “all first- and second-year students . . . [to] live on campus.” Id. at *1, 4. Unlike in Ford, Plaintiffs
    in this case do not allege that Columbia provides specific programs “built around a . . . residential commons
    program” where on-campus residency is explicitly advertised as part and parcel of the education provided. Id.
    Nor do Plaintiffs allege that Columbia uses “consistently declaratory” language stating that it “will” provide any
    such program to students. Id. at *4. Bergeron, in turn, focuses its analysis primarily on a Student Financial
    Responsibility Agreement and related policies—documents containing asserted disclaimers that are not at issue
    in this case. 2020 WL 7486682, at *6-7.
           Case 1:20-cv-03208-JMF Document 56 Filed 01/04/21 Page 3 of 3


                                                                                                                       3

Bergeron did not argue for dismissal on the basis of impossibility, neither court considered that
argument. See ECF 36 at 18-19. 4

        Fourth and finally, both Ford and Bergeron misapplied New York law when they declined
to dismiss the plaintiffs’ unjust enrichment claims. See Downey v. Adloox Inc., 238 F. Supp. 3d
514, 526 (S.D.N.Y. 2017) (“Unjust enrichment may be pleaded in the alternative, but only where
there is a bona fide dispute as to whether a relevant contract exists or covers the disputed issue.”
(internal quotation marks omitted)). In this case, as in Ford and Bergeron, it is undisputed that the
student-university relationship is contractual in nature. Allowing an unjust enrichment claim to go
forward where, based on the pleading, the student-university contract does not contain a term for
in-person education would negate the carefully-developed New York common law rules protecting
a university’s discretion to manage its own affairs. See, e.g., Gally, 22 F. Supp. 2d at 210 (declining
to recognize constructive discharge claim because doing so “would enable a student to avoid the
bar against educational malpractice claims, as well as the limitations on breach of contract
claims”).

                                                                 Respectfully submitted,



                                                                 Roberta A. Kaplan

cc: Counsel of Record




4
    Ford’s concern that universities would be “perfectly insulated” from suit if they “never even attempt[ed] to
    provide” the things they promised, but merely provided “some education to [their] students,” is misplaced. 2020
    WL 7389155, at *6. Under New York law, if a university breaches a specific promise arbitrarily or in bad faith
    (for example, by refusing to fulfill a contractual obligation without justification), the university can be held liable
    for breach of contract. See Pell, 1998 WL 19989, at *20.
